Citation Nr: 0205496	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus 
infection.

2.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation including a disorder manifest 
by general health problems, a genetic disorder, birth 
defects, and degeneration of the bones.

(The issues of entitlement to service connection for a 
psychiatric disorder to include post-traumatic stress 
disorder and entitlement to service connection for skin 
cancer will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Ernest C. Baynard, III, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied service connection for 
residuals of and fatigue secondary to radiation exposure, and 
from a September 1997 rating decision of the same RO which 
denied service connection for general health problems, birth 
defects, a genetic disorder, Epstein-Barr virus, and 
degeneration of the bones and spine.  The Board originally 
considered this case in June 1998, when it denied all 
benefits sought on appeal.  The veteran was denied 
reconsideration of the Board decision in August 1998, and 
appealed the June 1998 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  On March 1, 
2001, the Court vacated the Board's decision and remanded all 
issues to the Board for adjudication on the merits with 
consideration of the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2001)].

Upon return to the Board, notice was sent to the veteran 
advising him of his right to submit additional evidence 
and/or arguments regarding his claims on appeal.  In April 
2002, the veteran's representative submitted a brief 
including extensive arguments as to the invalidity of 
radiation dose evidence of record.  It was also requested 
that additional documents be obtained from various military 
services before making further comments.  Notwithstanding the 
veteran's request for additional development, the Board 
finds, based on a review of the record as a whole, that the 
issues set forth on the title page of this decision are fully 
developed and properly before the Board for adjudication.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder and 
entitlement to service connection for skin cancer pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the appropriate notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not currently diagnosed with Epstein-Barr 
virus.

3.  A disorder manifest by general health problems, a genetic 
disorder, and degeneration of the bones and spine are not 
radiogenic diseases as defined in 38 C.F.R. 
Section 3.311(b)(2).

4.  The veteran's complaints of general health problems are 
not a result of his active duty service and/or exposure to 
ionizing radiation in service.

5.  The veteran is not shown to have a genetic disorder as a 
result of his active duty service and/or exposure to ionizing 
radiation in service.

6.  Degeneration of the bones is not a result of the 
veteran's active duty service and/or exposure to ionizing 
radiation in service.

7.  Arthritis was not manifest to a compensable degree within 
one year of the veteran's separation from service.

8.  Disability compensation benefits for birth defects of a 
veteran's children and/or grandchildren are not available 
under VA law.


CONCLUSIONS OF LAW

1.  Epstein-Barr virus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  A disorder manifest by general health problems was not 
incurred in or aggravated by active duty service, nor was it 
caused by exposure to ionizing radiation during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).

3.  A genetic disorder was not incurred in or aggravated by 
active duty service, nor was it caused by exposure to 
ionizing radiation during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).

4.  A degenerative bone disorder was not incurred in or 
aggravated by active duty service, nor was it caused by 
exposure to ionizing radiation during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).

5.  Arthritis was not incurred in or aggravated by active 
duty service or within any applicable presumptive period. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  The veteran has failed to state a claim upon which relief 
can be granted for the birth defects of his children and 
grandchildren.  38 U.S.C.A. § 101, 1110, 1131 (West 1991 & 
Supp. 2001); Fed.R.Civ.P. 12(b)(6) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for entitlement to service connection as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete these claims under the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  
Regulations implementing the VCAA have been enacted.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By 
virtue of the Statements of the Case issued during the 
pendency of the appeal as well as the Board's prior decision 
and the Secretary's brief on appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims currently on appeal.  All relevant records 
adequately identified by the veteran have been obtained and 
associated with the claims folder and expert opinions have 
been sought regarding the veteran's participation in 
atmospheric nuclear testing.  The veteran was also given the 
opportunity to appear and testify before the Board to 
advance any and all arguments in favor of his claim.  
Accordingly, the Board finds that notwithstanding the fact 
that his claim for service connection for Epstein-Barr virus 
was denied as not well grounded, VA has met its duty to 
assist the veteran in the development of this claim.  
Additionally, VA has met its duty to assist the veteran in 
the development of his claims that were previously denied on 
the merits in that all relevant evidence has been compiled 
and associated with the veteran's claims folder and the 
veteran has been made fully aware of any evidence needed to 
further substantiate these claims by the methods set out 
above.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

I.  Epstein-Barr Virus

The veteran originally asserted that he contracted Epstein-
Barr virus as a result of his active duty service even though 
his service medical records were void of any such diagnosis.  
Treatment records, including clinical test results, dated in 
May 1996 reveal no detectable antibodies of Epstein-Barr 
virus to suggest past or current infection.  Since that time, 
the veteran has reported that he does not have Epstein-Barr 
virus, but believes that any false positive test may have 
been a result of his exposure to ionizing radiation during 
service.  Consequently, the symptoms the veteran originally 
claimed as being a result of Epstein-Barr virus, he now 
attributes to radiation exposure and are addressed within his 
claim for entitlement to service connection for a disorder 
manifest by general health problems.

Based on the evidence as outlined above, the Board finds that 
the veteran does not have Epstein-Barr virus and, as such, 
service connection cannot be granted as no disability exists.  
Therefore, service connection for Epstein-Barr virus is 
denied.

II.  A Disorder Manifest by General Health Problems,
a Genetic Disorder, and Degeneration of the Bones
as a Result of Exposure to Ionizing Radiation

Specific diseases listed in 38 C.F.R. Section 3.309(d)(2) 
shall be service-connected if they become manifest in a 
radiation-exposed veteran.  The term "radiation-exposed 
veteran" means either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training, participated in 
a radiation-risk activity.  The term "radiation-risk 
activity" means:  (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
(B) the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946, and/or (C) internment 
as a prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
See 38 C.F.R. § 3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. Section 3.311(b)(5), the claim will be referred to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. Section 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

For the purposes of 38 C.F.R. Section 3.311, the term, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and, (xxiv) any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2).  "Radiogenic disease" shall not include 
polycythemia vera.  See 38 C.F.R. § 3.311(b)(3).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of 38 C.F.R. Section 
3.311, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 
38 C.F.R. § 3.311(b)(4).

Specified chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in service if manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§ 3.307, 3.309(a).

Service personnel records show that the veteran participated 
in atmospheric nuclear testing at Johnston Island in 1962, in 
an operation named DOMINIC I.  Service medical records do not 
show any treatment for a disorder manifest by general health 
problems, a genetic disorder, or degeneration of the bones.  
The veteran asserts that his disabilities began many years 
following his active duty service, but are a direct result of 
his exposure to ionizing radiation during service.

In December 1994, the Defense Nuclear Agency submitted a 
Radiation Dose Assessment for the veteran stating that:

...it is apparent that [the veteran] was not 
exposed to measurable initial radiation 
fallout; however, DOMINIC I dosimetry records 
indicate that the veteran received a radiation 
dose (0.065 rem) from his participation in the 
operation.  This dose was registered by a film 
badge that was worn by the veteran.  Most film 
badges worn during the operation were damaged 
by the high heat and humidity in the test 
area, and such damage resulted in erroneous 
readings (Reference:  "Film Badge Dosimetry 
in Atmospheric Nuclear Tests," National 
Research Council, National Academy Press, 
Washington, D.C., 1989).  The reference 
identified only four categories of DOMINIC I 
test participants with potential exposure to 
measurable radiation levels.  The veteran does 
not fall into any of the potentially exposed 
categories.  [The veteran's] film badge is 
still on file at Reynolds Electrical and 
Engineering Company (REECo), Las Vegas, 
Nevada.  A recent examination of the dosimeter 
film by a REECo health physicist revealed that 
the film was slightly damaged, and that no 
image of the badge filter was evident on the 
processed film.  The absence of a filter image 
normally indicates that the badge was not 
exposed to ionizing radiation.  Therefore, the 
reading is judged to be a false positive.

Additionally, the Defense Nuclear Agency submitted that a 
reconstructed total dose summary for the veteran's exposure 
from September 4, 1962, to November 11, 1962, was less than 
0.001 rem Neutron exposure, and 0.000 rem Gamma exposure.  A 
DOMINIC I Fact Sheet was attached to the Defense Nuclear 
Agency submission which detailed areas of measurable 
exposure.  This Fact Sheet reveals that three percent, 842 of 
the 25,399 badged participants, had exposure greater than 0.5 
roentgens (R).  Of the three percent, there were two Army men 
with higher than normal exposures (3.0 R) as they served in 
the unit that decontaminated the aircraft involved in cloud 
sampling; all Air Force personnel with exposures over 3.0 R 
were also associated with cloud sampling.  There is no 
mention of Navy personnel associated with cloud sampling.  
Navy personnel registering over 3.0 R were on the USS SIOUX 
(ATF-75) and involved in collecting samples of weapon debris 
from the radioactive pools of water created by the underwater 
shot.

Treatment records dated in the 1970's and 1990's reveal that 
the veteran has had various complaints of general health 
problems, including fatigue, and that he was diagnosed as 
having spondylosis of the cervical spine in 1995 as well as 
degenerative joint disease.  A progress note dated in May 
1996, shows that the veteran was concerned about potential 
radiation exposure as he had been feeling weak and tired with 
pain in his back.  It was noted at that time that the veteran 
had experienced numbness in his fingers and had two children 
with birth defects, one with retinoblastoma and the other 
with limb developmental problems.  The examination of the 
veteran was unremarkable except for the notation that he had 
no hair on his legs.  The examiner disqualified himself as an 
expert in the field of nuclear radiation, but rendered an 
assessment of possible nuclear exposure given the unusual 
syndrome and history presented by the veteran.

In response to a request by the veteran to review the 
Radiation Dose Assessment reconstructed by the Defense 
Nuclear Agency, the Defense Special Weapons Agency responded 
in January 1998, by stating that the veteran's film badge 
from the DOMINIC I tests was numbered 50272, was determined 
to be damaged with an absence of filter image, and further 
determined to reflect a false positive reading for exposure 
to ionizing radiation.  Additionally, it was reported that 
separate 5x8 exposure cards were maintained which recorded 
the information from the film badges; however, a thorough 
search failed to produce the veteran's exposure card.  It was 
noted that a significant number of exposure cards for DOMINIC 
I participants whose last names begin with "W" were lost.  
Consequently, the Defense Special Weapons Agency opined that 
the radiation exposure information presented in the Radiation 
Dose Assessment by the Defense Nuclear Agency was unchanged.

In April 1998, the veteran appeared and testified before the 
Board that he had general health problems and degeneration of 
the bones that he believed to be the result of his 
participation in the DOMINIC I nuclear testing.  He also 
stated that he believed he acquired a genetic disorder as a 
result of the testing which caused his children conceived and 
born after his active duty service to have birth defects 
because his child born prior to service did not have any 
birth defects.  The veteran testified that although no 
physician had ever diagnosed an illness as being a result of 
radiation exposure, he was told by VA's Under Secretary of 
Health over the telephone that there was no way to tell the 
difference between degenerative joint disease caused by 
injury and degenerative joint disease caused by radiation 
exposure.

The veteran further testified that he complained of flu-like 
symptoms after exposure while he was still in the service, 
that he began having back pain in 1968, that subsequent to 
service he did not tell any physician about his radiation 
exposure until the operation was declassified, and that he 
now believed his health problems were a result of exposure to 
Strontium 90 and/or Plutonium.

The veteran's arguments in favor of service connection for 
the residuals of exposure to ionizing radiation are two-fold.  
First, the veteran asserts that the Radiation Dose Assessment 
showing minimal to no exposure to Neutron and Gamma radiation 
is inaccurate, that it is impossible to have a positive 
Neutron exposure and a neutral Gamma exposure.  He reports 
that his film badge turned colors during the testing, that it 
was taken away and never replaced, and that his badge is not 
the numbered badge reported by the Defense Special Weapons 
Agency.  Additionally, the veteran avers that he was included 
in one of the four categories of DOMINIC I test participants 
with potential exposure to measurable radiation levels as he 
worked on the decontamination of aircraft involved in cloud 
sampling.  As such, he contends that his radiation exposure 
was much higher than reported.

Second, the veteran asserts that notwithstanding the reported 
low doses of radiation exposure, he has symptoms which are 
shown in medical literature to be associated with ionizing 
radiation exposure, plus he has produced children with birth 
defects where before service he produced a child without a 
defect.  Based on these facts, it is argued that VA should 
concede, ipso facto, that the veteran must have been exposed 
to enough radiation to cause the alleged disabilities.

Following a complete review of the record and all of the 
veteran's very sophisticated arguments regarding his exposure 
to ionizing radiation during active duty service, the Board 
finds that service connection cannot be granted for a 
disorder manifest by general health problems, a genetic 
disorder, or for degeneration of the bones as a result of 
exposure to ionizing radiation.  The Board notes at this 
juncture that even though the veteran makes very compelling 
arguments regarding his potential exposure to measurable 
amounts of radiation, the record is clear from the Defense 
Nuclear Agency and the Defense Special Weapons Agency that 
the veteran's exposure was minimal based on his location and 
duties as recorded in the personnel and testing records as 
well as the review of the film badge identified as belonging 
to the veteran by a health physicist. The agencies charged 
with determining exposure amounts have consistently reported 
that the veteran had minimal to no exposure.  

Moreover, none of the claimed disabilities is a radiogenic 
disease within the meaning of 38 C.F.R. Section 3.311(b)(2) 
and there has been no scientific or medical evidence that the 
claimed disabilities are radiogenic diseases.  The medical 
treatise evidence of record reveals that symptoms asserted by 
the veteran have been associated with radiation exposure in 
some individuals.  The one medical opinion which contemplates 
nuclear exposure is based on a history as related by the 
veteran and the physician specifically noted that he was not 
qualified to make a diagnosis regarding radiation exposure.  
In addressing such evidence, the Court has held that a 
medical opinion based solely on accounts relayed by a veteran 
is no better than facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Also see Reonal v. 
Brown, 458, 460-461 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).  As for the 
veteran's statements that his claimed disabilities are a 
result of radiation exposure, the Board finds that, standing 
on their own, they are not sufficient to establish a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).

The only diagnosed disorder is degenerative joint disease, 
which is sometimes termed arthritis.  As such, presumptive 
service connection under 38 C.F.R. Section 3.307 has been 
considered.  Because the veteran asserts that he began having 
back pain in 1968, and he was diagnosed as having 
degenerative joint disease in the 1990's, the Board finds 
that service connection cannot be granted on a presumptive 
basis as the claimed disability was not manifest to a 
compensable degree within one year of the veteran's 
separation from service in 1963.

Consequently, considering all of the evidence of record in 
the light most favorable to the veteran, the Board finds that 
the preponderance of the evidence is against a finding of 
service connection for a disorder manifest by general health 
problems, a genetic disorder, or for degeneration of the 
bones as a result of exposure to ionizing radiation.  As 
such, the doctrine of reasonable doubt is not for use in this 
case.  And, service connection for the claimed disabilities 
is denied.

III.  Birth Defects of Veteran's
Children and Grandchildren

The veteran asserts that his children conceived and born 
after his active duty service were born with birth defects 
and that one of his grandchildren, born of a child conceived 
and born after the veteran's active duty service, was also 
born with a birth defect, and that such defects are a result 
of the veteran's exposure to ionizing radiation during his 
active duty service.  The veteran seeks VA disability 
compensation benefits for the birth defects of his children 
and grandchildren.

For the purposes of Title 38 of the United States Code, the 
term, "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101.  Basic entitlement to VA disability 
compensation benefits is predicated on the finding of the 
individual suffering personal injury or disease contracted in 
the line of duty or for aggravation of a pre-existing injury 
or disease being a "veteran."  See 38 U.S.C.A. §§ 1110, 
1131.  There is no provision within VA law for the award of 
disability compensation benefits for the children and/or 
grandchildren of a veteran based on injury allegedly suffered 
during active duty service.  The only monetary award within 
VA law for the children of a veteran is an award of a 
monetary allowance for the children of Vietnam veterans who 
have a disability resulting from spina bifida.  See 
38 U.S.C.A. § 1805.

Based on the evidence as outlined above, the Board finds that 
the veteran has failed to state a claim upon which relief may 
be granted as there is no provision within VA law that would 
allow a veteran's children and/or grandchildren to be awarded 
disability compensation benefits based on a veteran's 
exposure to ionizing radiation in service.  See Fed.R.Civ.P. 
12(b)(6) (2001); also see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The veteran is not asserting that he is the 
individual with the disability of a birth defect nor is he 
asserting that his children and/or grandchildren are veterans 
within the meaning of VA law.  Thus, the veteran's claim for 
service connection for birth defects of his children and 
grandchildren must be and hereby is denied.



ORDER

Service connection for Epstein-Barr virus is denied.

Service connection for a disorder manifest by general health 
problems, a genetic disorder, birth defects, and for 
degeneration of the bones as a result of exposure to ionizing 
radiation is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

